Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 7/15/2021 has been entered. Claims 1 – 9 and 25 – 29 remain pending.
The amendments have overcome the specification objection 

Response to Arguments
Applicant’s amendments to the claims have overcome the 112(b) rejection previously set forth.  The rejection under 112(b) of 1 – 9 and 25 – 29 has been withdrawn. 


Reasons for Allowance
Claims 1 – 9 and 25 – 29 as filed on July 15, 2021 are allowed. An examiner’s statement of reasons for allowance were noted in the previous office action on April 28th 2021. However, it is repeated here for clarity of the record:

Regarding claim 1, the prior fails to anticipate or reasonable render obvious the cumulative limitations of claim 1. Specifically, the composition of the protective coating on the metal substrate. The closest prior art is Benum (US2005/0077210) in view of Chun (US2010/0015564). Benum teaches manganochromite (Mn-xCr3-xO4) and eskolaite (Cr2O3) on a stainless steel substrate with an overlapping amount of nickel, but does not disclose the chromium manganese nickel or copper iron oxide. Chun teaches a method of applying a protective coating of Cr and at least one other metal, including nickel, iron, manganese, and copper, and applying an oxidation treatment to the protective coating. However, Chun does not explicitly teach generating copper iron oxide or chromium manganese nickel from the oxidation treatment. Therefore, Benum in view of Chun does not explicitly teach nor reasonably suggest arriving at, the claimed protective coating composition of claim 1. 

 Claims 2 – 9 and 25 – 29 depend from or otherwise required the features of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731